Title: From Thomas Jefferson to Gaudenzio Clerici, 15 August 1787
From: Jefferson, Thomas
To: Clerici, Gaudenzio



Sir
Paris Aug. 15. 1787.

I cannot express to you how great was my concern on returning here to find a letter of your’s dated Novara, March 5. I had passed thro’ Novara the 20th. of April, and surely if I had had the least suspicion of your being there I should have found you out. Since that I have also received your favor of July 14. by which I presume you are fixed in the neighborhood of Ticino in the Milanese. I congratulate you on your happy return to your family. Your acquaintance also with the Count del Verme is a subject of congratulation. I was indeed under extreme obligations to him at Milan. Being restricted to pass a very short time there, he directed my attention  to those objects precisely which merited most attention. Milan was the spot at which I turned my back on Rome and Naples. It was a moment of conflict between duty which urged me to return, and inclination urging me forwards. I do not despair altogether of finding yet some favorable interval when I may be able to go on to those renowned places.—My last advices from America inform me of a perfect tranquillity there. Deputies from all the states are occupying themselves at Philadelphia with amending some defects in the instrument of our confederation. General Washington is President of that Convention and Doctor Franklin a member of it. I send to the Count del Verme the books which I had mentioned to him when at Milan. I put into the same package for you a copy of some Notes on the state of Virginia which I wrote in the year 1781. and which have been lately printed in London. A careless translation of them has been published here, which I hope will not make it’s way to your country. The subjects are too uninteresting and too imperfectly treated to be worth translating into your language. Mr. Mazzei is still here. His book is in the press. He proposes going on to Florence in the winter, where I imagine he will print his work in Italian. I shall always be happy to hear from you, being with sincere wishes for your success, and with sentiments of perfect esteem Sir your most obedient & most humble servant,

Th: Jefferson

